(Bkown, C. J., did not preside in this cause, having been of counsel in it below.)The Stay-resolution of the General Assembly of Georgia, of February, 1870, did not stop proceedings in its Supreme Court. (R.)Stay-resolution. Wife as witness. Relief. Before Judge Parrott. Gordon Superior Court. October Term, 1869.Abercrombie sued Baxter upon his three promissory notes, dated the' 31st of August, 1860, two for $1,000 00 each, and the other for $822 00, due on the 25th of December, 1860, 1861 and 1862, respectively, averring that the two former were not in his possession because Baxter had fraudulently obtained possession of them. The defendant pleaded the general issue and payment in full.- Another witness put the present value of the land bought by Baxter at $600 00. Another witness testified that she heard Abercrombie say, Baxter paid him $1500 00, or $1600 00, in Confederate currency for land, and that he funded the same. .The jury found for the plaintiff $2420 00 principal, and $1131 73 interest and costs of suit.Defendant’s counsel moved for a new trial, upon the grounds that the verdict was contrary to Equity, etc., that the Court erred in allowing plaintiff’s wife to testify, and in refusing to charge as requested, and in charging as he did. The refusal of a new trial is assigned as error.When the cause was called for a hearing, (10th of March, 1870), the hearing was objected to because of the Stay-resolution of the General Assembly, (the limitation of which had not expired,) and which was as follows :“ Resolved, by the General Assembly, That all the proceedings in the several Courts of this State, founded on any debt or contract made or entered into before the first of June, 1865, and all levies and sales by virtue of any execution so founded shall be, and are hereby stayed until twenty days *666after the recess taken by this General Assembly shall have expired.“Resolved, That the General Assembly, in compliance with the just demand of the people, earnestly appeal to Major-General A. H. Terry, to sanction and enforce the above Reslution, after its approval by the Provisional Governor.”The Court expressed no opinion as to the validity of the Resolution, so far as other Courts were concerned, but said that under the Constitution, this Court must “ dispose of every case at the first or second term after such writ of error is brought; and in case the plaintiff in error shall not be prepared at the first term to prosecute the case, unless prevented by Providential cause, it shall be stricken from the docket and the judgment below shall stand affirmed,” (Article V, section 11, paragraph 111,) and ordered the cause to proceed. The cause was argued, but the two Judges disagreeing, the judgment below stood affirmed, under the fourth paragraph of said article of the Constitution. As no opinions were written out, it does not appear as to what they differed.